                                                                                            f~lElQ)
                           IN THE UNITED STATES DISTRlCT COURT                          APR   =   9 2019
                               EASTERN DISTRlCT OF MISSOURl
                                     EASTERN DIVISION                                   U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                                                                                              ST. LOUIS

              -
  UNITED STATES OF AMERlCA,                         )
                                                    )
              Plaintiff,                            )
                                                    )
                  v.                                )
                                                    )         4:19CR00279 RWS
  MARIA TERRY,                                      )
                                                    )
                                                                                                               J
              Defendant.                            )



                           MOTION FOR DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jennifer A. Winfield, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

. defendant's initial appearance before the United States Magistrate pursuant to Title 18, United.

 States Code, Section 3141, et seq.

        As and for its grounds, the Government states:

        1.        The defendant is charged with Title 18, United States Code, 875(c), (Interstate

                  Communications with Intent to Threaten Injury) and Title 18, United States Cpde,

                  248(a)(l), (Freedom of Access to Clinic Entrances);

        2.        The defendant is a threat to the community; and

        3..       The defendant is present in this District on a writ under St. Louis City case No.

                  1522-CR0533 l-Ol.
       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

orde~ a detention hearing three (3) days from the date of defendant's initial appearance.

                                             Respectfully submitted,

                                             JEFFREYB. JENSEN
                                             United States Attorney




                                                                  FIELD, #5 3 OMO
                                                 1stant United States Attorney
                                             Thomas F. Eagleton Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200




                                                        (
